Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 1 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 2 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 3 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 4 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 5 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 6 of 7
Case 20-40924-pwb   Doc 25   Filed 07/31/20 Entered 07/31/20 16:17:36   Desc Main
                             Document     Page 7 of 7
